REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Referring to representative claim 1, the primary reason for the allowance of the claims is that the examiner was unable to find prior art that discloses, in combination with the other claimed elements: 
determining a target win range for the wagering game that, over time and in aggregate with outcomes of other wagering games provided by the electronic gaming system, contributes to satisfying a configured return-to-player (RTP) of the electronic gaming system; 
selecting, by the game controller, the inactive symbol to display in the inactive display position as part of the wagering game by (i) determining potential outcomes for each possible replacement of the displayed plurality of active symbols by the inactive symbol, and (ii) ensuring the determined potential outcomes satisfy the target win range; 
 
U.S. Patent No. 10,699,517 to Berman et al. (“Berman”) is the closest prior art reference. FIG. 6 of Berman is illustrated below:

    PNG
    media_image1.png
    528
    420
    media_image1.png
    Greyscale


Regarding FIG. 6, the detailed description of Berman discloses:
FIG. 6 is a block diagram of a representative manner for determining reel respin costs in accordance with the disclosure. A slot grid 600 includes a plurality of symbol locations, the number of which depends on the particular slot game. Assuming a populated grid 600, the player may choose to respin a reel 602. In other embodiments, multiple reels and/or symbol locations may be respun/replayed. Replacement reel strip 604 represents the available symbols to replace those on the reel 602, and may be any size and have any number of symbols desired.

The calculation of the respin cost involves identifying 606 a first symbol from the replacement reel strip 604, which may correspond to the original reel strip or may have different symbols, numbers of symbols, etc. than the original reel strip. For example, the M3 symbol at the top of the reel strip 604 may be considered first. All symbol positions of the reel 602 available/visible on the grid 600 are populated 608 with the first symbol of the replacement reel strip 604. The grid 600 is evaluated 610 with the symbol in all symbol locations of the reel 602 to be replaced. The expected value for that symbol (EVS) is determined 612 for the grid 600 when that symbol has populated 608 the reel 602. This is based on a paytable (not shown) that provides payout information for symbol combinations of different lengths. When the EVS for the grid using a particular symbol has been determined, the analysis will go 614 to the next different symbol on the replacement reel strip 604. For example, the M1 symbol may be considered next.

In one embodiment, calculating the expected value for a symbol refers to calculating the expected value on the grid when the reel to be replaced is populated with the particular symbol at issue. In other words, payouts anywhere on the grid may contribute to the EVS for the case when a particular symbol populates the reel to be replaced, not only payouts involving that particular symbol. Thus, while some embodiments may calculate the EVS for a particular symbol using only payouts involving the symbol of type T that has temporarily populated the reel to be replaced for purposes of analysis, other embodiments calculate the EVS for that particular symbol using any payout on the grid when the symbol of type T is temporarily populating the reel to be replaced.

This process continues for all unique/different symbols on the replacement reel strip 604. When all unique symbols on the replacement reel strip 604 have been considered, the EVS' from each symbol are added 616 together to provide a total expected value (EV) representing the player's expected return if the player chooses to respin reel 602 under these circumstances. The cost to respin the reel 602 is then set 618 based on the total EV. For example, the cost may be set to equal the EV, or may be set higher than the EV to shift the balance away from the player (e.g., to provide higher returns to the slot machine/casino), or may be set lower than the EV to shift the balance towards the player. In one embodiment, the respin cost is set to an amount higher than the calculated total EV by an amount substantially commensurate with a payout percentage for the particular slot game.

In view of the above, Berman discloses calculating an expected value (i.., a return-to-player) for each symbol of a replacement reel strip 604 (which may be interpreted as the claimed inactive symbol). However, unlike representative claim 1, the selection of which inactive symbol to display is not selected by “ (i) determining potential outcomes for each possible replacement of the displayed plurality of active symbols by the inactive symbol, and (ii) ensuring the determined potential outcomes satisfy the target win range”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715